Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Josh Hill, P.A.,
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-15-4205
Decision No. CR4526

Date: February 9, 2016

DECISION

The Centers for Medicare & Medicaid Services (CMS), acting through its administrative
contractor, CGS Administrators, LLC (CGS), denied the enrollment application that
Petitioner, Josh Hill, P.A. (herein “Petitioner”) submitted in February 2015. CGS’s
denial of enrollment was based on Petitioner’s felony convictions that arose from a
domestic violence incident in which he pointed a loaded firearm at several people.
Petitioner timely requested a hearing before an administrative law judge (ALJ). For the
reasons stated below, I affirm CMS’s denial of Petitioner’s enrollment application on this
basis.

I. Background and Procedural History

Petitioner is a physician’s assistant who reported on his Medicare enrollment application
that he is licensed to practice in Kentucky. CMS Exhibit (Ex.) 2 at 2. According to a
May 13, 2009, Florence Police Department Uniform Citation (herein “police report”),
Petitioner was arrested that same evening on charges of burglary in the first degree,
wanton endangerment in the first degree, and assault in the fourth degree with minor
injury. The police report documents that the following events transpired that evening at
the residence of Petitioner’s ex-wife:
[Petitioner] went to his ex-wife’s residence to discuss a relationship she
was having with another man. When he arrived at the residence the victim
opened the door and [Petitioner] entered the house. He grabbed the victim
and threw her to the floor, causing minor injuries. He got on top of the
victim with his hands around her neck and started to choke her. The victim
started yelling for help. At this time, [Petitioner] went back out to his
vehicle and retrieved a loaded semi-automatic handgun. He came back into
the house and brandished the weapon. At this time he pointed the gun at
three separate individuals. !

CMS Ex. 4 at 7. In testimony before the State Medical Board of Ohio, Petitioner
reported that “he cannot remember engaging in the conduct described in the police
report” and that “he had blacked out because of rage.”* CMS Ex. 4 at 38. He testified
that he had a permit to carry the handgun that was used to commit the offense, and that
his ex-wife and her mother and boyfriend, along with three children, were in the house
during the incident. CMS Ex. 4 at 38.

On January 6, 2010, Petitioner pleaded guilty to the following offenses: one count of
burglary in the third degree pursuant to the Kentucky Revised Statutes (K.R.S.)

§ 511.040, which is a Class D felony punishable by one to five years of incarceration;
three counts of wanton endangerment in the first degree pursuant to K.R.S. § 508.060,
which is a Class D felony with each count punishable by one to five years of
incarceration; and assault in the fourth degree pursuant to K.R.S. § 508.030, which is a
class A misdemeanor punishable by up to one year of incarceration. CMS Ex. 4 at 8.
Based on Petitioner’s guilty plea, the Commonwealth of Kentucky Unified Court, Boone
Circuit Court, entered a judgment of guilt on January 16, 2010. CMS Ex. 4 at 8-9. Ina

' This summary is contained in the section of the police report entitled “Charges and
Post-Arrest Complaint.” CMS discussed this excerpt in its brief, and Petitioner did not
dispute CMS’s summary of the incident. Petitioner, in his testimony before the State
Medical Board of Ohio, stated that “he does not deny” that he engaged in the conduct
discussed in the police report. CMS Ex. 4 at 38.

> Petitioner listed only his eligibility to practice in Kentucky on his enrollment
application. The State Medical Board of Ohio stated that it “would be well justified in
permanently revoking [Petitioner’s] certificate,” but ultimately determined that
Petitioner’s license would be suspended indefinitely, but for a minimum period of twelve
months, and ordered that he complete numerous requirements prior to reinstatement of
his license. CMS Ex. 4 at 27-52. The Kentucky Board of Medical Licensure took no
action against Petitioner’s physician’s assistant license. CMS Ex. 4 at 18.
separate order, the Boone Circuit Court granted a motion for pretrial diversion for a Class
D felony and imposed numerous requirements for Petitioner’s participation in the pretrial
diversion program; the order directed that if Petitioner completed the pretrial diversion
program, the charges would be “designated as dismissed-diverted” and that Petitioner
could petition for expungement of his record. CMS Ex. 4 at 11. The pretrial diversion
order directed that Petitioner could have no contact with the four individuals named in the
order and that he must “remain in intensive counseling.” Additionally, the order directed
that Petitioner “shall serve 365 days in jail.” At the time of the medical board
proceedings, Petitioner was serving his 365-day prison sentence in Burlington, Kentucky,
and was allowed to leave his place of confinement for work release for up to 12 hours
each day, six days per week. CMS Ex. 4 at 39. Petitioner acknowledged in his testimony
that if he violated his probation, he would go to prison “for at least five years.” CMS Ex.
4 at 40.

On March 21, 2013, the Boone Circuit Court determined that Petitioner had satisfactorily
completed the terms of his diversion agreement and ordered and adjudged that
Petitioner’s diversion was dismissed. CMS Ex. 4 at 14. The following month, in April
2013, the Commonwealth of Kentucky Court of Justice ordered that Petitioner’s offenses
were dismissed with prejudice and that the offenses were expunged from court records.
CMS Ex. 4 at 15. The expungement order directed that Petitioner “shall not have to
disclose the fact of the record or any matter relating to it on an application for
employment, credit, or other purpose.” CMS Ex 4 at 15.

On or about February 20, 2015, Petitioner submitted a Medicare enrollment application,
at which time he indicated that he had a final adverse legal action taken by the State
Medical Board of Ohio as a result of a “Domestic Altercation.”? CMS Ex. 2 at 3, 8.

On March 3, 2015, CGS requested that Petitioner re-submit his application in order to
document separately each final adverse action. In addition, CGS requested copies of
relevant records pertaining to the final adverse actions. CMS Ex. 3 at 1. Petitioner
submitted documentation on March 4, 2015. CMS Ex. 4 at 1-52. On March 26, 2015,
CGS issued an initial determination in which it denied Petitioner’s application, explaining

> T observe that Petitioner’s statement that was appended to the application contains an
error and an omission. Petitioner reported that he “pled guilty to a felony and several
misdemeanors with a 5 year probation sentence.” As previously discussed, Petitioner
pleaded guilty to four felonies and a misdemeanor. Petitioner, while he correctly
reported that he was sentenced to a period of probation, omitted any reference to the fact
that he had served one year in prison for the offenses.
that he was within 10 years of his 2010 felony conviction. CMS Ex. | at 4.4 Petitioner,
through counsel, requested reconsideration in May 2015, arguing that the convictions
were expunged and that his record “no longer contains a felony conviction.” Petitioner
argued that CMS is “an agency of the federal government” and “is required to give full
faith and credit to the decision of the Boone Circuit Court to completely dismiss and
expunge [Petitioner’s] prior offenses and may not act contrary to the Court’s order that
said offenses shall be deemed never to have occurred.” CMS Ex. 5 at 2. Ina July 29,
2015 letter, CGS denied Petitioner’s request for reconsideration, again explaining that
Petitioner was within 10 years of his 2010 felony conviction. CMS Ex. | at 1.

Petitioner, through his current counsel, filed a request for hearing (RFH) on September
29, 2015. On October 1, 2015, I issued an Acknowledgement and Pre-Hearing Order
(Order) directing the parties to file pre-hearing exchanges, consisting of a brief by CMS
and a response brief by Petitioner, along with supporting evidence, in accordance with
specific requirements and deadlines.

CMS filed a Pre-Hearing Brief and Motion for Summary Disposition’ (CMS Br.), along
with five exhibits (CMS Exs. 1-5). Petitioner submitted a pre-hearing brief (P. Br.) and
three exhibits (P. Exs. 1-3). Although my Order did not direct that the parties could file
briefs other than an opening brief and a response brief, CMS filed a reply brief (CMS
Reply). I afforded Petitioner an opportunity to respond to CMS’s reply brief, and he
declined to file a sur-reply. I admit the briefs, along with CMS Exs. 1-5 and P. Exs. 1-3,
into the record.

Petitioner has submitted his own written direct testimony. P. Ex. 3. However, CMS has
not requested the opportunity to cross-examine Petitioner. CMS. Reply; Order § 8.
Consequently, there are no witnesses for the parties to cross-examine at a live hearing.
Order §{{ 9-10. The record is closed, and the case is ready for a decision on the merits.

IL. Issue
Whether CMS has a legitimate basis to deny Petitioner’s enrollment application seeking

billing privileges under 42 C.F.R. § 424.530(a)(3) based on Petitioner’s October 2010
felony conviction.

* This document was also submitted as P. Ex. 2.
As an in-person hearing to cross-examine witnesses is not necessary, it is unnecessary
to further address CMS’s motion for summary disposition.
Il. Jurisdiction

I have jurisdiction to decide this issue. 42 C.F.R. §§ 498.3(b)(17), 498.5(1)(2); see also
42 U.S.C. § 1395cc(j)(8).

IV. Findings of Fact, Conclusions of Law, and Analysis®

As a physician’s assistant, Petitioner is a supplier of health care services for purposes of
the Medicare program. See 42 U.S.C. § 1395x(d); 42 C.F.R. §§ 400.202, 410.20(b)(1).
In order to participate in the Medicare program as a supplier, an individual must meet
certain criteria to enroll and receive billing privileges. 42 C.F.R. §§ 424.505, 424.510.
CMS may deny a supplier’s enrollment for any reason stated in, inter alia, 42 C.F.R.

§ 424.530.

A supplier’s enrollment application for Medicare billing privileges can be denied based
on the existence of a felony conviction, as is set forth in 42 C.F.R. § 424.530(a)(3):

(3) Felonies. The provider, supplier, or any owner or managing employee
of the provider or supplier was, within the preceding 10 years, convicted (as
that term is defined in 42 CFR 1001.2) of a Federal or State felony offense
that CMS determines is detrimental to the best interests of the Medicare
program and its beneficiaries.

(i) Offenses include, but are not limited in scope and severity to—

sete

(A) Felony crimes against persons, such as murder, rape, assault,
and other similar crimes for which the individual was convicted,
including guilty pleas and adjudicated pretrial diversions.

42 CFR. § 424.530(a)(3).

Suppliers of health care services who have been denied enrollment have a statutory right
to a hearing to dispute the denial. 42 U.S.C. § 1395cc(j)(8). A supplier who has been
denied enrollment has a right to an ALJ hearing and Departmental Appeals Board (DAB)
review of the denial of its enrollment in the Medicare program. 42 C.F.R.

§§ 498.3(b)(17), 498.5(/)(2)-(3). An ALJ may review CMS’s exercise of its discretion to

° My findings of fact and conclusions of law are in bold and italics.
deny enrollment based on a determination that a felony offense committed by a supplier
is detrimental to the best interests of the program and its beneficiaries. See Fady Fayad,
M.D., DAB No. 2266 at 16 (2009), aff'd, Fayad v. Sebelius, 803 F.Supp. 2d. 699, 704
(E.D. Mich. 2011).

I. On or about January 6, 2010, Petitioner pleaded guilty to one felony count of
burglary in the third degree and three felony counts of wanton
endangerment in the first degree.

2. Petitioner was convicted of four separate felony offenses for purposes of 42
CF.R. § 424.530(a)(3).

3. Petitioner’s felony convictions are for “crimes against persons” as
enumerated in 42 C.F.R. § 424.530(a)(3)(i)(A).

According to K.R.S. § 511.040, “a person is guilty of burglary in the third degree when,
with the intent to commit a crime, he knowingly enters or remains unlawfully in a
building.” K.R.S. § 511.040(1). Third degree burglary is a Class D felony under
Kentucky law. K.R.S. § 511.040(2). Pursuant to K.R.S. § 508.060, wanton
endangerment in the first degree occurs “when, under circumstances manifesting extreme
indifference to the value of human life, [a person] wantonly engages in conduct which
creates a substantial danger of death or serious physical injury to another person. K.R.S.
§ 508.060(2). A conviction for wanton endangerment in the first degree is a Class D
felony under Kentucky law. K.R.S. § 508.060(2). A Class D felony, under Kentucky
law, is punishable by “not less than one (1) year nor more than five (5) years” of
imprisonment.” K.R.S. § 532.060(2)(d). While Petitioner minimizes the severity of his
actions in his brief and highlights that he “was placed on non-reporting status by his
parole officer within six months,” he omits any reference to the fact that he served a full
year in prison, which is a significant period of incarceration considering that he was
referred into a pretrial diversion program. CMS Ex. 4 at 11.

Petitioner, in his brief, makes the preposterous assertion that he “was arrested in May
2009 following a brief and non-violent dispute with his ex-wife regarding the equal
custody of their children.” P. Br. at 6 (emphasis added). Petitioner seemingly forgets
that he pleaded guilty to assaulting his ex-wife during that incident, which was described
in the police report as him putting his hands around her neck and choking her after
throwing her to the floor. CMS Ex. 4 at 7, 8. The police report also documents that
Petitioner had a “loaded semi-automatic handgun” and “pointed the gun at three separate
individuals.” CMS Ex. 4 at 7. Furthermore, while Petitioner may feel that pointing a
loaded firearm at three individuals is not a violent act or a crime against persons, I
entirely disagree. There were three individual victims of his actions on May 13, 2009;
three people faced a man, who by his own admission “had blacked out because of rage”
(CMS Ex. 4 at 38), and each almost certainly feared that Petitioner would squeeze the
trigger of the loaded handgun. Petitioner’s assertion that the incident was “non-violent”
is patently wrong.

Pursuant to subsection (A), CMS has determined that offenses involving “[f]elony crimes
against persons, such as murder, rape, assault, and other similar crimes” warrant a denial
of enrollment for a period of 10 years from the date of the conviction. 42 C.F.R.

§ 424.530(a)(3)(i)(A) (emphasis added). While Petitioner contends that his offenses were
“non-violent” and that “[t]his instance cannot possibly be categorized as the type of
offense for which CMS bars a Medicare application,” he is certainly mistaken. P. Br. at
6. Subsection (A) pertains to “crimes against persons.” 42 C.F.R. § 424.530(a)(3)(i)(A).
The list of examples in subsection (A), which is preceded by the phrase “such as” and
clearly indicates non-exclusivity, points to examples of felony crimes against persons.
For purposes of subsection (A), Petitioner need only have committed a felony crime
against a person; in this instance, he committed four felony offenses against three
persons.’ Petitioner argues that his actions are not tantamount to the enumerated
examples, which he notes include assault. However, he fails to recognize that the felony
crimes listed are not all-inclusive. Rather, they are examples of felonious crimes against
persons. Furthermore, he fails to appreciate that his crimes were not victimless; rather,
three separate people were victimized by his pointing of a loaded firearm at them and his
felonious entry into the home with the “intent to commit a crime.” K.R.S. § 511.040.
Although Petitioner argues that a crime such as assault is of greater severity than the act
committed, he is once again mistaken. Petitioner “wantonly engage[d] in conduct [that
created] a substantial danger of death or serious physical injury to another person.”

7 While CMS’s brief focuses on Petitioner’s actions in pointing a loaded firearm at the
individuals and the resulting felony convictions as constituting the crimes against
persons, I also note that the offense of felony burglary can likewise be considered a
violent crime against a person. The evidence shows that Petitioner’s act of felony
burglary was committed when he entered his ex-wife’s home while carrying a loaded
semi-automatic handgun. The Supreme Court has discussed that burglary is a violent
crime, particularly when a weapon is involved. See James v. United States, 550 U.S. 192
(2007); Taylor v. United States, 495 U.S. 575 (1990). Lalso observe that the definition of
“violent felony” in Title 18 of the United States Code includes “burglary.” 18 U.S.C.

§ 924(e)(2)(B)(ii).
K.R.S. § 508.060; see CMS Ex. 4 at 8.8 Even with a referral to pre-trial diversion, he
nonetheless served one year in prison for his crimes against these three individuals and it
is unquestionable that the offenses to which he pleaded guilty were felony crimes against
persons as set forth in subsection (A).

4. Even though Petitioner’s convictions were expunged by the Kentucky court
system, CMS correctly considered them to be convictions for purposes of
denying enrollment in the Medicare program.

Petitioner argues that CMS erred by determining that he had felony convictions. He
argues that because the convictions were expunged by the Kentucky Court of Justice
(CMS Ex. 4 at 15), CMS is bound by Kentucky law and that “the proceedings in the
matter ‘were deemed never to have occurred.’” P. Br. at 5 (citing K.R.S. § 431.076(5)).

A conviction, for purposes of 42 C.F.R. § 424.530(a)(3), is defined by 42 C.F.R.
§ 1001.2. “Convicted” is defined as the following:

(a) A judgment of conviction has been entered against an individual or entity by a
Federal, State, or local court, regardless of whether:

ORK

(2) The judgment of conviction or other record relating to the criminal
conduct has been expunged or otherwise been removed.

42 C.F.R. § 1001.2. The DAB has previously acknowledged that the definition of
conviction used by CMS may be different than under states’ laws. In a case involving
exclusions from participation in federal health care programs under section 1128 of the
Act, which uses the same definition in 42 C.F.R. § 1001.2, the DAB explained that the
term “conviction” includes “diverted, deferred and expunged convictions” without regard
to whether state law treats such actions as a conviction.” Henry L. Gupton, DAB No.
2058 at 8 (2007). In Gupton, the DAB further explained that “the rationale for the

® Interestingly, the offense of wanton endangerment in the first degree is included in the
same chapter, Chapter 508, of the Kentucky Revised Statutes that also contains the
assault offenses. The lowest felony level of assault, assault in the third degree, is a Class
D felony. K.R.S. § 508.025. The elements for assault in the third degree include that a
person “[rJecklessly, with a deadly weapon or dangerous instrument, or intentionally
causes or attempts to cause physical injury.” Based on the elements of the offense of
assault, a person can be convicted of felony assault in Kentucky even if no actual
physical injury is inflicted.
different meanings of ‘conviction’ for state criminal law versus federal exclusion law
purposes follows from the distinct goals involved in the two systems, and that the federal
goal of protecting the public fisc and the beneficiaries of federal health care program is
not necessarily the same as the goals of state criminal justice systems.” Jd.

Petitioner contends that “clearly both the Kentucky court system and the Kentucky Board
of Medical Licensure feel that [Petitioner] poses no threat to the general public or
potential patients, as they have granted him, respectively, a complete expungement of his
records and licensure as a physician assistant.”® P. Br. at 7. Petitioner further argues that
is parole status demonstrated that “he was neither a threat to his own children or the
general public,” and his relationship with his ex-wife is “a very positive one.” P. Br. at 6.

As explained above, the purposes for a ten-year prohibition of enrollment in the Medicare
program, and the resulting denial of billing privileges, are not necessarily the same as the
purposes of the criminal justice system and a medical licensing board. In this case, while
the Kentucky Board of Medical Licensure took no action against Petitioner’s license, it is
clear that the Ohio Medical Board suspended Petitioner “indefinitely” and even explained
that it “would be well justified in permanently revoking his certificate.” CMS Ex. 4 at
43,44. This case illustrates that based on identical facts but different state laws, policies,
and adjudicators, one medical board, but not another, may decide to suspend a medical
license, and likewise one state, but not another, may grant expungement of a felony
criminal conviction. CMS’s regulations provide clear and consistent guidance regarding
the treatment of felony convictions, regardless of the jurisdiction where they occur. In
fact, CMS addressed this issue during the rulemaking process for the current version of
42 C.F.R. § 424.530(a)(3), as reported in the Federal Register:

Comment: A commenter contended that our proposed expansions of

§§ 424.530(a)(3) and 424.535(a)(3) violate the principles of federalism
established in Executive Order 13132 3(b), 3(c) and 3(d) and diminishes the
role of state licensing boards across the country. The commenter requested
that CMS furnish justification for expanding the role of the federal
government into matters best resolved by state licensing boards.

Response: We disagree with the commenter. As mentioned earlier, section
4302 of the BBA [Balanced Budget Act] (which amended section 1866 of
the Act) gave CMS broad authority to refuse to enter into Medicare
agreements with individuals or entities convicted of felonies that the

° T observe that the parties have not submitted documentation addressing whether
Petitioner’s license has been reinstated by the State Medical Board of Ohio, and
Petitioner does not address the current status of this license in his brief.
10

Secretary determines to be detrimental to the best interests of the program
or program beneficiaries. Additionally, our changes to §§ 424.530(a)(3) and
424.535(a)(3) in no way impair or infringe upon a state licensing agency's
ability to take or not take action on a provider’s licensure status in the event
of a criminal conviction. Such a decision will—as it should—remain within
the purview of the state.

79 Fed.Reg. at 72500, 72510-11 (Dec. 5, 2014).

While I recognize that Petitioner’s conviction was expunged after he completed the
rigorous requirements of the pretrial diversion program, including serving a year in
prison, the determination by the Kentucky criminal justice system that his conviction has
been expunged does not dictate that an agency of the federal government must ignore his
felonious and violent conduct in the preceding ten years. While the expungement
essentially erases the state’s legal determination that Petitioner committed the felonies
described herein, the expungement does not show that the felonious acts never occurred.
Unlike the mercy shown to Petitioner by the criminal justice system, CMS’s regulations
mandate a denial of enrollment in such an instance and do not afford CMS any discretion.
42 C.F.R. §§ 424.530(a)(3)(i)(A) and 1001.2. CMS’s goals include protecting its
beneficiaries, and CMS has determined that certain offenses, even if diverted or
expunged by the criminal justice system, are nonetheless per se detrimental to the
Medicare program and its beneficiaries. 42 C.F.R. §§ 424.530(a)(3)(i) and 1001.2; see
Gupton, supra. While the Commonwealth of Kentucky’s laws allow someone who was
convicted of acts involving “extreme indifference to the value of human life” to have his
convictions expunged, CMS is not required to afford that same individual the privilege of
billing Medicare for treating its beneficiaries until at least 10 years have passed from the
date of the conviction.

5. An offense listed in 42 C.F.R. § 424.530(a)(3)(i)(A) has been determined by
CMS to be per se detrimental to the best interests of the Medicare program or
its beneficiaries.

The current version of this regulation has been in effect since February 3, 2015. 42
C.F.R. § 424.530(a)(3); see 79 Fed. Reg. 72500. In subsections (A) through (D), the
regulation provides a list of the types of felony offenses that CMS considers to be
detrimental to the best interests of the program and its beneficiaries, and the
aforementioned subsection (A) addresses adjudicated felony crimes against persons. 42
C.F.R. §§ 424.530(a)(3)(i)(A)-(D). Subsection (A) specifies that felony crimes against
persons are considered, per se, to be detrimental to the best interests of the program and
its beneficiaries. The DAB has held that CMS “may revoke .. . a supplier’s billing
privileges based solely on a qualifying felony conviction without regard to equitable or
other factors.” Stanley Beekman, D.P.M., DAB No. 2650 at 3 (2015). The DAB has also
explained that CMS may revoke billing privileges “based solely on a qualifying felony
11

conviction” it has determined in a regulation to be detrimental to the best interests of the
Medicare program and its beneficiaries. See Fady Fayad, M.D., DAB No. 2266 at 15.
Although these earlier DAB cases focused on revocation of enrollment pursuant to a
parallel regulation, 42 C.F.R. § 424.535(a)(3), the DAB recently extended this analysis to
enrollment denial cases adjudicated under 42 C.F.R. § 424.530(a)(3). Brian K. Ellefsen,
D.O., DAB No. 2626 at 9 (2015).

As previously discussed, Petitioner’s felony offense is a crime against a person. In its
proposed rule addressing the intended revision of 42 C.F.R. § 424.530(a)(3), CMS
explained that it would “modify the list of felonies in each section such that any felony
conviction—including guilty pleas and adjudicated pretrial diversions—that we have
determined to be detrimental to the best interests of the Medicare program and its
beneficiaries would constitute a basis for denial or revocation.” 78 Fed. Reg. 25021
(April 9, 2013) (emphasis added). CMS further stated that this amendment “would give
us the discretion to deny or revoke enrollment based on any felony conviction that we
believe to be detrimental to the best interests of Medicare and its beneficiaries.” Id.

The DAB, in addressing the prior version of the regulation which was substantively
similar, upheld CMS’s rulemaking authority to determine that certain offenses are
considered to be per se detrimental to the best interests of the Medicare program and its
beneficiaries. See Fayad, Ellefsen, Gupton, supra.

6. CMS properly denied Petitioner’s enrollment in the Medicare program
because a felony offense against a person is per se detrimental to the best
interests of the Medicare program.

Petitioner committed four felony offenses on May 13, 2009. He pleaded guilty to felony
burglary in the third degree and admitted that he knowingly entered a building with the
intent to commit a crime. CMS Ex. 4 at 8; see K.R.S. § 511.040. The evidence shows
that at the time he committed the burglary, there were six people in the building, a
residence, and he brandished a loaded firearm. CMS Ex. 4 at 7. Petitioner also pleaded
guilty to felony wanton endangerment in the first degree, in that he pointed a loaded
firearm at three individuals, admitting that the offense occurred in “circumstances
manifesting extreme indifference to the value of human life . . . . [and] create[d]
substantial danger of death or serious physical injury to human life.” CMS Ex. 4 at 7, 8;
see K.R.S. § 508.060. These were felony crimes against persons, and CMS has
determined that such offenses, per se, warrant the denial of enrollment in the Medicare
program for a period of ten years from the date of conviction. 42 C.F.R. § 424.530(a)(3).
CMS properly denied Petitioner’s enrollment application.
12

V. Conclusion

I affirm CMS’s denial of Petitioner’s enrollment application for Medicare billing
privileges.

/s/
Leslie C. Rogall
Administrative Law Judge
